Exhibit 10.22E

SEVENTEENTH AMENDMENT

TO

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK, L.L.C.

This Seventeenth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”) and DISH Network, L.L.C., formerly known as
EchoStar Satellite L.L.C., a Colorado limited liability company (“Customer”).
CSG and Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2151185) dated December 1, 2005, as amended (the
“Agreement”), and now desire to amend the Agreement in accordance with the terms
and conditions set forth in this Amendment. If the terms and conditions set
forth in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control. Any terms in initial capital letters
or all capital letters used as a defined term but not defined in this Amendment
shall have the meaning set forth in the Agreement. Upon execution of this
Amendment by the parties, any subsequent reference to the Agreement between the
parties shall mean the Agreement as amended by this Amendment. Except as amended
by this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

CSG and Customer agree to the following as of the Effective Date:

Customer desires and CSG hereby agrees to extend the Term of the Agreement for
an Additional one year period beginning on January 1, 2009 and expiring on
December 31, 2009 at the rates provided in the Agreement for 2009 in accordance
with the Agreement. Pursuant to the foregoing the parties agree to amend the
Agreement as provided herein.

 

1. Delete Section 18 Term in its entirety and replace with the following:

 

  “18. Term. This Agreement shall remain in effect until December 31, 2009
unless earlier terminated pursuant to Section 19. The term of any specific
license for the Products and the term for any specific Services to be provided
shall be set forth in the Schedules attached hereto and shall be effective from
the date set forth therein and continue as provided for therein, unless
terminated pursuant to Section 19 of this Agreement.”

IN WITNESS WHEREOF, the parties execute this Amendment on the date last signed
below (“Effective Date”).

 

DISH NETWORK, L.L.C. (“CUSTOMER”)     CSG SYSTEMS, INC. (“CSG”) By:  

/s/ Michael McClaskey

    By:  

/s/ Robert M. Scott

Name:   Michael McClaskey     Name:   Robert M. Scott Title:   CIO     Title:  
EVP & Chief Operating Officer Date:   12-31-08     Date:   12-31-08

CONFIDENTIAL AND PROPRIETARY INFORMATION - FOR USE BY AUTHORIZED EMPLOYEES OF
THE PARTIES HERETO ONLY AND IS NOT FOR GENERAL DISTRIBUTION WITHIN OR OUTSIDE
THEIR RESPECTIVE COMPANIES

 

   Page 1 of 1    12/24/08